Citation Nr: 1041084	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-23 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, not to include PTSD. 
 
3.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

At the outset, the Board notes that the September 2006 rating 
decision only addressed entitlement to service connection for 
hypertension and whether new and material evidence had been 
submitted to reopen a claim of service connection for PTSD.  
However, review of the evidentiary record reveals that the 
Veteran has been variously diagnosed with several psychiatric 
disabilities, including generalized anxiety disorder, major 
depressive disorder, psychotic disorder, and primary insomnia.  
See VA outpatient treatment records dated February 2005 to 
December 2007.  Because a veteran is not generally competent to 
diagnose his mental condition, a claim that identifies a single 
diagnosis is not a claim limited only to that diagnosis, but must 
be considered a claim for any mental disability that may 
reasonably be encompassed by the information and evidence 
submitted in support of the claim.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Therefore, the Board finds that the current 
appeal includes a claim of service connection for an acquired 
psychiatric disorder, as reflected above.  However, because 
entitlement to service connection for PTSD, alone, has been 
previously adjudicated, the Veteran must submit new and material 
evidence to reopen that issue and that issue will be addressed 
separately.  

The issues of whether new and material evidence has been 
submitted to reopen a claim of service connection for PTSD and 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the Veteran currently has hypertension 
that is due to any incident or event in military service or the 
result of a service-connected disability, and hypertension is not 
shown to have been manifested to a compensable degree within one 
year after separation from service.

CONCLUSION OF LAW

Hypertension is not is aggravated by, proximately due to, or the 
result of a service-connected disability, nor may it be presumed 
to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted if the evidence 
establishes that the Veteran's claimed disability was incurred in 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2010).

Service connection is also warranted for a disability which is 
aggravated by, proximately due to, or the result of a service-
connected disease or injury. 38 C.F.R.  § 3.310 (2010).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a part 
of the original disability.  See id.

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as cardiovascular disease, including hypertension, 
become manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309(a) (2010).  

The evidence does not show, nor does the Veteran allege, that his 
current hypertension was incurred in or aggravated by military 
service.  Instead, the Veteran has asserted that service 
connection is warranted for hypertension because it is related to 
his service-connected diabetes mellitus.  In support of his 
claim, the Veteran has submitted articles from the Internet, 
which state that studies have shown there is a correlation 
between hypertension and diabetes mellitus.  One article 
specifically states that patients with type II diabetes mellitus 
almost exclusively develop primary hypertension, which shares 
identical symptoms as hyperinsulinemia, insulin resistance, and 
glucose intolerance, which are the most prominent characteristics 
of type II diabetes.  See Internet articles dated July 2007.  

Review of the record reveals that the Veteran's medical history 
includes diagnosis of and treatment for diabetes mellitus and 
hypertension.  See VA outpatient treatment records dated May 2003 
and February 2005.  Entitlement to service connection for 
diabetes mellitus was established in September 2006 and, as 
noted, the Veteran has asserted that his hypertension is related 
to his diabetes mellitus.  However, the record does not contain 
any competent medical evidence or opinion that relates the 
Veteran's hypertension to his service-connected diabetes 
mellitus.  

In July 2006, the Veteran was afforded a VA/QTC examination to 
evaluate his service-connected diabetes mellitus.  After 
evaluating the Veteran, which included an objective medical 
examination and interview of the Veteran, the examining physician 
determined that the Veteran's service-connected diabetes mellitus 
does not cause any complication of the heart or arteries and that 
the Veteran does not have a non-diabetic condition that is 
aggravated by his diabetes.  In making this determination, the 
examiner noted that the Veteran has a history of hypertension 
that was diagnosed five years prior and is controlled by 
medication.  Nevertheless, after evaluating the Veteran, the 
examiner determined that the Veteran's hypertension was not 
caused or aggravated by his diabetes mellitus.  

The Board finds that the July 2006 VA examination was adequate to 
evaluate the Veteran's service-connected diabetes and all 
disabilities believed to be related thereto, including 
hypertension.  The Board also finds that the July 2006 
examination report is the most competent and probative evidence 
of record that addresses the likelihood that the Veteran's 
hypertension is related to his service-connected diabetes 
mellitus.  Indeed, the examiner examined and interviewed the 
Veteran and provided an opinion based upon his medical expertise.  
In addition, it appears that the examiner was aware of all facts 
relevant to this issue, as there are no outstanding facts, 
evidence, or issues reflected in the record that were not 
addressed by the examiner.  Moreover, the Board notes that there 
is no opposing medical opinion or evidence of record which 
purports to establish a casual relationship between the Veteran's 
diabetes and hypertension.  

In evaluating this claim, the Board has considered the Internet 
articles which reflect that there is a correlation between 
hypertension and diabetes mellitus.  However, while this evidence 
is probative as to the overarching issue in this case, it is 
insufficient to establish a causal relationship between the 
diabetes and hypertension manifested by this particular Veteran, 
particularly given the lack of medical evidence or opinion 
providing a nexus between the Veteran's disabilities.  In this 
regard, the Board finds probative that, despite the well-
documented treatment for diabetes and hypertension reflected in 
the record, there is no evidence that shows a medical 
professional has evaluated the Veteran and determined there is a 
causal relationship between his hypertension and diabetes.  The 
artitles the Veteran has found are entited to highly limited 
probative weight and clearly outweighed by the medical opinon of 
record.  

The Board has also considered the Veteran's statements which 
purport to establish that his hypertension was caused or 
aggravated by his diabetes mellitus.  However, a determination as 
to medical etiology and causation requires medical expertise and, 
thus, the Veteran's statements are not considered competent to 
establish a nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board has also considered whether service connection may be 
granted on a presumptive basis; however, there is no indication 
that the Veteran manifested hypertension to a compensable degree 
within his first post-service year or at any time since service.  
Indeed, the evidence reflects that the Veteran's hypertension was 
diagnosed in approximately 2001, more than 30 years after he was 
separated from service.  Therefore, presumptive service 
connection is not available for hypertension in this case.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

Based on the foregoing, the Board finds the preponderance of the 
evidence is against the grant of service connection for 
hypertension, claimed as secondary to service-connected diabetes 
mellitus, as the most competent and probative evidence of record 
preponderates against the Veteran's claim.  There is no 
reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, is denied.  


REMAND

The Veteran is seeking entitlement to service connection for PTSD 
and all other psychiatric diagnoses reflected in the record, 
including generalized anxiety disorder, major depressive 
disorder, psychotic disorder, and primary insomnia.  See VA 
outpatient treatment records dated February 2005 to December 
2007.  

As to PTSD, the Veteran recently submitted a written statement 
identifying VA treatment records which may contain evidence that 
supports his claim.  The Veteran stated that he is currently 
being treated at the VA Mission Valley Outpatient Clinic in San 
Diego, CA, and at the Chula Vista Mental Health Clinic.  See 
statement from the Veteran dated October 2009.  While the 
evidentiary record contains VA outpatient treatment records, the 
records included in the claims file are dated from 2003 to 2007 
and it does not appear that the records identified by the Veteran 
are included in the file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, because the outstanding treatment records may 
contain new and material evidence sufficient to reopen the PTSD 
claim, on remand, the RO will be requested to obtain all 
outstanding VA treatment records identified by the Veteran.  

As to the other psychiatric diagnoses included in the record, the 
Veteran, through his representative, has asserted that he should 
be afforded a VA examination to determine if his current 
psychiatric disorders are related to his combat experience.  In 
this context, the Board notes that the Veteran's service 
personnel records reflect that he engaged with combat with the 
enemy during his service in the Republic of Vietnam, as he was 
awarded the Combat Infantryman Badge and Purple Heart.  
Therefore, given the Veteran's combat service, the evidence of 
current psychiatric diagnoses, and the Veteran's statements that 
he believes his current disabilities are related to his combat 
service, the Board finds that a VA examination and opinion are 
needed to determine if there is a causal relationship between his 
current psychiatric disabilities and military service.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the VA Mission Valley Outpatient 
Clinic in San Diego, CA, and the Chula 
Vista Mental Health Clinic to obtain all 
outstanding treatment records for the 
Veteran.  

2.	Schedule the Veteran for a VA examination to 
determine whether there is a causal nexus 
between any current psychiatric disability and 
his active military service, to include his 
combat service.  All indicated tests and 
studies should be conducted, and all findings 
described in detail.  The claims file must be 
made available to the examiner for review, and 
the examination report should reflect that such 
review is accomplished.

a.	A diagnosis of any currently manifested 
psychiatric disability should be made and 
the examiner should render an opinion as 
to whether the condition is etiologically 
related to the Veteran's military 
service.  All necessary special studies 
or tests, including X-ray films, if 
necessary, are to be done.

b.	The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent) or unlikely (i.e., a probability 
of less than 50 percent) that any current 
psychiatric disability is related to the 
Veteran's active service, to include 
combat service in Vietnam.  

c.	If it cannot be determined whether the 
Veteran currently has a psychiatric 
disability that is related to his active 
service, on a medical or scientific basis 
and without invoking processes relating 
to guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
report, and explain why this is so.

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


